
	

114 HR 3518 IH: Stop Civil Asset Forfeiture Funding for Marijuana Suppression Act of 2015
U.S. House of Representatives
2015-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3518
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2015
			Mr. Ted Lieu of California (for himself and Mr. Amash) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to prohibit the use of amounts from the Asset Forfeiture
			 Fund for the Domestic Cannabis Suppression/Eradication Program of the Drug
			 Enforcement Administration, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Stop Civil Asset Forfeiture Funding for Marijuana Suppression Act of 2015. 2.Restriction on use of the Asset Forfeiture Fund for the Domestic Cannabis Suppression/Eradication ProgramSection 524 of title 28, United States Code, is amended by adding at the end the following:
			
 (e)Notwithstanding subsection (c) of this section, beginning in fiscal year 2015, and for each fiscal year thereafter, no amounts in the Fund may be used for the Domestic Cannabis Suppression/Eradication Program of the Drug Enforcement Administration, or any substantially similar program..
		3.No authority to transfer property for purposes of the Domestic Cannabis Suppression/Eradication
 ProgramNotwithstanding section 981(e) of title 18, United States Code, no property may be transferred to a Federal agency or a State and local agency, if that property is used for any purpose pertaining to the Domestic Cannabis Suppression/Eradication Program of the Drug Enforcement Administration, or any substantially similar program.
 4.Sense of CongressIt is the sense of Congress that the Drug Enforcement Administration (DEA) expends a large amount of resources on enforcing prohibitions on marijuana. The DEA administrator’s comments about the relative harm of marijuana support Congress’s belief that the DEA’s marijuana prohibition policy is an inappropriate use of resources.
		
